DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 9 – add --a-- between “having” and “main”.
Line 22 – replace “the outer wall” with --an outer wall of the sump basin--.
Line 23 – replace “an” before “outer wall” with --the--.
Correction is required.

Claim 6 is objected to because of the following informalities:
Line 9 – add --a-- between “having” and “main”.
Line 28 – replace “the outer wall” with --an outer wall of the sump basin--.
Line 29 – replace “an” before “outer wall” with --the--.
Correction is required.

Claim 7 is objected to because of the following informalities:  Line 14 – add --a-- between “having” and “main”.
Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent No. 10-0876309 (“KR309”) in view of Bawa U.S. Patent No. 3,747,960.

With regard to claim 1, and as seen in Figure 4 below, KR309 discloses a sump basin coupler assembly for fluidly engaging a sump basin with an inlet pipe, the assembly comprising:
a panel (at 103, 101) having an inner surface, an outer surface and a perimeter edge, the perimeter edge including a top edge, a bottom edge, a first lateral edge and a second lateral edge, the inner surface being concavely arcuate in a single direction extending from the first lateral edge to the second lateral edge such that the inner surface matches a cylindrical contoured surface of the sump basin;
the panel having main aperture extending therein extending through the inner and outer surfaces;
a conduit (at 100) having a cylindrical shape and having a first end, a second end and a perimeter wall being attached to and extending between the first and second ends, each of the first and second ends being open, the conduit extending through the main aperture such that the first end extends away from the inner surface and the second end extends away from the outer surface;
a perimeter edge of the main aperture being coextensively integrally coupled to the perimeter wall, the panel defining a sealing flange extending around the conduit;
wherein the sealing flange is configured to seal with the outer wall (where the sealing flange is configured to seal with the outer wall via 11); and
wherein the first end of the conduit is extended through an outer wall of the sump basin (2, 11, 16) and the panel secured to the outer wall (via 120) to form an inlet connection point into the sump basin.
However, KR309 does not disclose the panel and the conduit being comprised of a plastic material, the plastic material being comprised of a PVC, CPVC or ABS plastic material.
Bawa teaches that different elements can be comprised of plastic such as PVC which can be used in environments which may attack or be detrimental to metallic members but non-injurious to members fabricated from plastic (column 3, lines 43-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the panel and the conduit be comprised of a plastic material which can be used in environments which may attack or be detrimental to metallic members but non-injurious to members fabricated from plastic as taught by Bawa and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


    PNG
    media_image1.png
    579
    880
    media_image1.png
    Greyscale


With regard to claim 2, KR309 discloses the claimed invention but does not expressly disclose that the main aperture has a diameter greater than 2.5 inches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the main aperture have a diameter greater than 2.5 inches to provide a secure connection since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 3, KR309 discloses the claimed invention but does not expressly disclose that the panel extends away from the conduit a distance greater than 1.0 inches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the panel extend away from the conduit a distance greater than 1.0 inches to provide a secure connection since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 4, and as seen in Figure 4, KR309 discloses wherein the panel (at 103, 101) has a plurality of fastener apertures (at 104, 104) extending therein extending through the inner and outer surfaces.

With regard to claim 5, KR309 discloses the claimed invention but does not expressly disclose that each of the fastener apertures has a diameter being less than 0.75 inches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the fastener apertures have a diameter being less than 0.75 inches to provide a secure connection since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 6, and as seen in Figure 4 above, KR309 discloses a sump basin coupler assembly for fluidly engaging a sump basin with an inlet pipe, the assembly comprising:
a panel (at 103, 101) having an inner surface, an outer surface and a perimeter edge, the perimeter edge including a top edge, a bottom edge, a first lateral edge and a second lateral edge, the inner surface being concavely arcuate in a single direction extending from the first lateral edge to the second lateral edge such that the inner surface matches a cylindrical contoured surface of the sump basin;
the panel having main aperture extending therein extending through the inner and outer surfaces;
a conduit (at 100) having a cylindrical shape and having a first end, a second end and a perimeter wall being attached to and extending between the first and second ends, each of the first and second ends being open, the conduit extending through the main aperture such that the first end extends away from the inner surface and the second end extends away from the outer surface;
a perimeter edge of the main aperture being coextensively integrally coupled to the perimeter wall wherein the conduit (at 100) and the panel (at 103, 101) comprise a unitary structure;
the panel defining a sealing flange extending around the conduit;
the panel having a plurality of fastener apertures (at 104, 104) extending therein extending through the inner and outer surfaces;
wherein the sealing flange is configured to seal with the outer wall (where the sealing flange is configured to seal with the outer wall via 11); and
wherein the first end of the conduit is extended through an outer wall of the sump basin (at 2, 11, 16) and the panel secured to the outer wall to form an inlet connection point into the sump basin.
However, KR309 does not disclose the main aperture having a diameter greater than 2.5 inches, the sealing flange extending away from the conduit a distance greater than 1.0 inches, or each of the fastener apertures having a diameter being less than 0.75 inches.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the main aperture have a diameter greater than 2.5 inches, the sealing flange extend away from the conduit a distance greater than 1.0 inches, and each of the fastener apertures have a diameter being less than 0.75 inches to provide a secure connection for the assembly since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
KR309 also does not disclose the panel and the conduit being comprised of a plastic material, the plastic material being comprised of a PVC, CPVC or ABS plastic material.  
Bawa teaches that different elements can be comprised of plastic such as PVC which can be used in environments which may attack or be detrimental to metallic members but non-injurious to members fabricated from plastic (column 3, lines 43-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the panel and the conduit be comprised of a plastic material which can be used in environments which may attack or be detrimental to metallic members but non-injurious to members fabricated from plastic as taught by Bawa and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regard to claim 7, and as seen in Figure 4 below, KR309 discloses a method of connecting an inlet pipe to a sump basin, the method comprising the steps of:
forming a primary opening extending through an outer wall of a sump basin;
forming a plurality of secondary openings extending through the outer wall and positioned adjacent to the primary opening;
providing a fitting for extending through the primary opening, the fitting including:
a panel (at 103, 101) having an inner surface, an outer surface and a perimeter edge, the perimeter edge including a top edge, a bottom edge, a first lateral edge and a second lateral edge, the inner surface being concavely arcuate in a single direction extending from the first lateral edge to the second lateral edge such that the inner surface matches a cylindrical contoured surface of the outer wall of the sump basin, the panel having main aperture extending therein extending through the inner and outer surfaces;
a conduit (at 100) having a cylindrical shape and having a first end, a second end and a perimeter wall being attached to and extending between the first and second ends, each of the first and second ends being open, the conduit extending through the main aperture such that the first end extends away from the inner surface and the second end extends away from the outer surface, a perimeter edge of the main aperture being coextensively integrally coupled to the perimeter wall wherein the conduit and the panel comprise a unitary structure, the panel defining a sealing flange extending around the conduit and extending away from the conduit, the panel having a plurality of fastener apertures (at 104, 104) extending therein extending through the inner and outer surfaces, each of the secondary openings being alignable with one of the fastener openings; wherein the sealing flange is configured to seal with the outer wall (where the sealing flange is configured to seal with the outer wall via 11);
extending the first end of the conduit through the primary opening such that the inner surface faces the outer wall and a contour of the inner surface is aligned with a contour of the outer wall and the fastener apertures are aligned with the secondary openings;
extending fasteners (at 12, 12) through aligned ones of the fastener apertures and the secondary openings to bias the panel against the outer wall such that the sealing adhesive adheres the panel to the outer wall and forms a seal around the primary opening; and
fluidly coupling an inlet pipe (at 152 – see Figure 7) to the second end of the conduit. 
KR309 does not disclose positioning a sealing adhesive between the inner surface and the outer wall or positioning a solvent cement on abutting surfaces of the inlet pipe and conduit.
It is well known in the art to apply a sealing adhesive or a solvent cement between different surfaces of elements to provide a strong bond and connection and to prevent inadvertent disconnection between the elements during use.
The Examiner takes Official Notice wherein it is old and well known in the art to apply a sealing adhesive or a solvent cement between different surfaces of elements to provide a strong bond and connection and to prevent inadvertent disconnection between the elements during use.
KR309 discloses that the inlet pipe is threadably connected to the second end of the conduit but does not disclose positioning a solvent cement on abutting surfaces of the inlet pipe and conduit.  As both methods provide a strong connection and securement between the inlet pipe and conduit and prevent inadvertent disconnection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted using the solvent cement for the threads to achieve the predictable result of securing the inlet pipe to the conduit.
KR309 does not expressly disclose the panel, the conduit and the inlet pipe being comprised of a plastic material, the plastic material being comprised of a PVC, CPVC or ABS plastic material.  
Bawa teaches that different elements can be comprised of plastic such as PVC which can be used in environments which may attack or be detrimental to metallic members but non-injurious to members fabricated from plastic (column 3, lines 43-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the panel, the conduit and the inlet pipe be comprised of a plastic material which can be used in environments which may attack or be detrimental to metallic members but non-injurious to members fabricated from plastic as taught by Bawa and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


    PNG
    media_image2.png
    579
    880
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 8/25/22 have been fully considered but they are not persuasive.
With regard to claim 1, Applicant argues that the amendments to the claims further clarify the structure and function of the invention and that there is no motivation to combine KR309 with Bawa as Bawa only references the claimed materials and a capability for these materials to be used but does not render obvious the totality of the claimed limitations which are critical to the present invention.
Examiner disagrees.
First, it is not clear how the amendments to the claims further clarify structural and functional features of the present invention.  Applicants do not show how the amendments avoid such references or objections.
Second, Applicant's arguments do not clearly point out the criticality with regard to the use of the materials for the present invention or how this criticality precludes the combination of KR039 with Bawa.
Third, Applicant does not explain how the Bawa reference does not render obvious the totality of the claimed limitations.  Applicant should note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Bawa has not been used to disclose or teach all of the claimed limitations of claim 1, rather Bawa has been used to teach that different materials can be used for different environments depending on what is needed for each different system.
Therefore, as set forth in the rejection above, KR309 in view of Bawa discloses the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679